Citation Nr: 1741305	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypothyroidism.

(The issue of whether the appellant's character of discharge in May 1992 is a bar    to VA compensation benefits for active duty service from September 5, 1986 to September 4, 1989 is the subject of a separate decision being issued concurrently.)


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1976, from April 1978 to April 1980, from November 1980 to November 1983, and from September 1986 to May 1992.  His discharge from this last period of service has been characterized as dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran testified at a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to    the Veteran's electronic claims file.

The Board remanded this matter for additional development in January 2016 and in May 2016.


FINDINGS OF FACT

1.  In an unappealed October 2000 rating decision, the RO denied the Veteran's initial claims seeking entitlement to service connection for hypertension and for hypothyroidism. 

2.  The evidence associated with the claims file since the October 2000 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of hypertension or hyperthyroidism. 


CONCLUSIONS OF LAW

1.  The October 2000 rating decision which denied the Veteran's original claims of entitlement to service connection for hypertension and for hyperthyroidism is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim of entitlement to service connection hypertension have not been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for reopening the claim of entitlement to service connection hyperthyroidism have not been met.  38 U.S.C.A. §§ 5108, 7104 (West 2014);        38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
 

II.  Analysis

In October 2000, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for hypertension and hypothyroidism.  Notice of the RO's October 2000 rating decision was sent to the Veteran that same month.  The Veteran did not timely appeal the decision or submit any pertinent evidence within    the appeal period.  See 38 C.F.R. § 3.156(b).  Thus, the RO's October 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The RO's October 2000 decision determined that the Veteran's current hypertension and hyperthyroidism were not shown during an honorable period of service or within the first post service year of such.  It further determined that there was no link between the Veteran's current hypertension and hyperthyroidism and his periods of honorable military service from July 1975 to January 1976, from April 1978 to April 1980, from November 1980 to November 1983.

In January 2004, the Veteran filed to reopen his claims seeking entitlement to service connection for hypertension and for hypothyroidism.  In October 2004, the RO issued a rating decision that found no new and material evidence had been submitted to reopen the Veteran's claims.  Additional evidence was subsequently received and in October 2005, and again in May 2006, the RO issued rating decisions that found no new and material evidence had been submitted to reopen the Veteran's claims.  38 C.F.R. § 3.156(b).  The Veteran timely appealed the RO's May 2006 rating decision.

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).


Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to VA.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation "does not require new and material evidence as to each previously unproven element of a claim."  Id.; see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard  to each element that was a specified basis for the last disallowance).

The RO's October 2000 rating decision determined that the Veteran's hypertension and hypothyroidism were not shown during an honorable period of service, and   that the Veteran's current hypertension and hyperthyroidism were not shown to       be linked to the Veteran's honorable periods of active duty service.  In a separate Board decision being issued concurrently, the Board has found that the Veteran's entire period of service from September 1986 to May 1992 was characterized by an other than honorable discharge. 

In support of his claims to reopen, the Veteran contends that his hypertension and hyperthyroidism began while he was on active duty service in February 1988.  At his June 2011 Board hearing, he denied having either of these conditions during his prior periods of active duty service.  

The Board finds that these contentions were before the RO at the time of its October 2000 rating decision and are not new.  

The Veteran has also submitted additional post service treatment records since the October 2000 rating decision.  Although most of this evidence was newly received, none of it is shown to be new and material.  Specifically, treatment for hypertension and hypothyroidism dating back to 1988 was previously documented in the medical evidence of record at the time of the RO's October 2000 rating decision.  Moreover, to the extent some of the evidence was new, it merely documented ongoing treatment for hypertension and hyperthyroidism.  For example, the newly submitted April 2013 VA examination report indicating that the Veteran's hypertension began in October 1988 is cumulative of evidence previously of record.

None of the new treatment evidence received addresses whether the Veteran's current hypertension or hypothyroidism were incurred or in any way related to       the Veteran's honorable periods of military service ending in November 1983, or within the first post service year thereafter.  Thus, the additional treatment records received are not material as to whether either the Veteran's current hypertension or hypothyroidism were incurred during honorable active service.  

Thus, the evidence received since the RO's October 2000 decision is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  As the Veteran has failed to submit new and material evidence showing or even suggesting that his hypertension or hypothyroidism was in any way related to his honorable periods of active military service, reopening the claims are not warranted in this instance. 

As new and material evidence to reopen the finally disallowed claim has not      been received for the issues of entitlement to service connection for hypertension and hypothyroidism, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
 


ORDER

As new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for hypertension is denied.

As new and material evidence has not been received, the appeal to reopen a claim of entitlement to service connection for hypothyroidism is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


